EMPLOYEE'S REPORT
Claim Number: _150092 ms___ Date of Injury: _01/19/2015 Date:_ January 28, 2015

er EL Re eit a et nee ae Ne Si
Se ee +

In order for us to complete our investigation and give prompt consideration to your claim, ‘itis necessary tor you
to fill out this form and return it in the enclosed self-addressed, stamped envelope. If you have not
received an answer from our office regarding the compensability of your claim, the delay
is due to the fact that requested medical or other pertinent information has not been

received and our investigation is continuing.
Thank You. Worker's Compensation Claim Section

Name Si! iv nNnon LeWanrdouk, SS# Ewict SOT IEY
Address __/ besa fl. SrA Milw WW

How long with iy City of ber Months Years __/ ly Occupation WwW fechut

~ Home Phone - Ebb sn! hone Work Phone

Date & Time of Injury ei [Sam Jan [h, (S_ Type of Injury C™LUssin ,

Address Where Injury Occurred 4500 /JU- Mak. Mi fd Batrens € ey eo”
Any employment elsewhere? Yes: M or No: Ez If yes, where? Hact time WVurian Unyor .

In your own words describe what caused your injury (Use back if more space needed)

LE rctovicateh aniver Hhat dbicrégaded Ft
rtd Stop hight, Ye ident Lb oT Lox

Witriar ’ Semen? [5 619 8817"
List dates and hours lost from work due to this injury (include hours lost for doctor's appointments,

etc,).
i IS Sean. that you notify our office when you are returning to work or are losing additional time
TOM wor

: Jan /4, 2UE@ 2:[5 An —F prt htnA- a
Witnesses See fbn (“poet pnclivdhid in 15017 C07

Describe present complaints, if any 2 A acho unable fo oF
Jnag. pn Sevee headache .chint em
memory loss, therapy be fof boot _, aitiines _(OLace par
Any previous similar prdblemis? If so, please adeiain fh lone 2 y erat Ai
lz fine’
Did you have surgery? Yes: [_] or No: Js surgery scheduled? Yes: St No: []

Doctors' Names“, McG pa SII Wd. Lust _Phone: (414) S844) ed
Name of Hospital - 4gu ed A Er
7 ae ae Vlag '/ Pe - _ .

mleaAn

- Date of First Tia wert i LF ie vwcie X- ‘Rays WOLd

 

 

 

 

 

 

Name & Address of Family Physician Wa : Ww) LA Phone: aay po
Sha ffe- oe~==" 1675

 

a fraudulent claim may result in disciplinary action.
Date Feb | j 2015 | Employee's Signature 4,

Lab REVE REPU Wee ae dAUL ROR AGM Sb AN BREUER 6-

Rev 06-01-07, 11-10-09

I certify that the above information is true and accurate to the best of nan I understand that filing

 
  
